

116 S2867 IS: Rural Broadband Investment Tax Credit Act
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2867IN THE SENATE OF THE UNITED STATESNovember 14, 2019Ms. Hassan (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an investment credit for qualified broadband
			 projects.
	
 1.Short titleThis Act may be cited as the Rural Broadband Investment Tax Credit Act. 2.Investment credit for qualifying broadband projects (a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:
				
					48D.Qualifying broadband project credit
 (a)In generalFor purposes of section 46, the qualifying broadband project credit for any taxable year is an amount equal to 10 percent of the qualified investment for such taxable year with respect to any qualifying broadband project.
						(b)Qualified investment
 (1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of eligible property placed in service by the taxpayer during such taxable year which is part of a qualifying broadband project—
 (A)(i)the construction, reconstruction, or erection of which is completed by the taxpayer, or (ii)which is acquired by the taxpayer if the original use of such property commences with the taxpayer, and
 (B)with respect to which depreciation (or amortization in lieu of depreciation) is allowable. (2)Special rule for certain subsidized propertyRules similar to section 48(a)(4) (without regard to subparagraph (D) thereof) shall apply for purposes of this section.
 (3)Certain qualified progress expenditures rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section.
							(c)Limitation
 (1)In generalThe amount of the credit allowed under subsection (a) for any taxable year with respect to any qualifying broadband project shall not exceed the broadband credit dollar amount allocated to such project by a State under this section.
							(2)Broadband credit dollar amount
 (A)In generalThe aggregate broadband credit dollar amount which may be allocated for any calendar year by any State shall not exceed the sum of—
 (i)$5,000,000, plus (ii)the amount that bears the same ratio to $2,500,000 as the population of individuals in the state residing in rural areas bears the population of individuals residing in rural areas in all States.
									(B)Broadband credit dollar amount carryforward
 (i)In generalIf the limitation under subparagraph (A) (determined without regard to this subparagraph) exceeds the aggregate amount of broadband credit dollar amounts allocated for any calendar year, such excess shall be treated as a broadband credit dollar amount carryforward and added to the limitation under such subparagraph for the 2 succeeding calendar years.
 (ii)Ordering rulesBroadband credit dollar amount carryforwards shall be treated as used in the order in which they arose.
 (d)Qualifying broadband projectFor purposes of this section— (1)In generalThe term qualifying broadband project means any project which—
 (A)is designed solely to provide broadband service to 1 or more areas— (i)which are rural areas, and
 (ii)in which more than 50 percent of residential households do not have access to fixed, terrestrial broadband service which delivers at least 10 megabits per second downstream and at least 1 megabit service upstream,
 (B)results in gigabit capable Internet access to residential or commercial locations but only if at least 90 percent of the residential or commercial locations provided such access under the project are locations where, before the project, a broadband service provider—
 (i)did not provide service, or (ii)did not provide service which meets the minimum speed requirements described in subparagraph (A)(ii), and
 (C)is certified by the Secretary pursuant to paragraph (2). (2)Qualifying broadband project certification program (A)In generalNot later than 180 days after the date of enactment of this section, the Secretary, in consultation with the Chairman of the Federal Communications Commission and the Secretary of Agriculture, shall establish a qualifying broadband project certification program to consider and award certifications for qualified investments eligible for credits under this section.
								(B)Application period
 (i)In generalEach applicant for certification under this paragraph shall submit an application containing such information as the Secretary may require during each annual application period.
 (ii)Annual application periodFor purposes of this paragraph, the term annual application period means a 60-day period beginning each calendar year on the date determined by the Secretary. (C)NominationA project may not be certified under this paragraph unless—
 (i)the project is nominated by a State or local government in a single, uniform application that is submitted to the Secretary by each State on behalf of projects nominated by the State and by its localities, and
 (ii)such State or local government provides written assurances within the application under clause (i) that the project satisfies the requirements of subparagraphs (A) and (B) of paragraph (1).
 (D)CertificationNot later than 60 days after the end of the annual application period, the Secretary, in consultation with the Chairman of the Federal Communications Commission and the Secretary of Agriculture, shall award certifications under this section.
 (e)DefinitionsFor purposes of this section— (1)Eligible propertyThe term eligible property means any property which is a part of a qualifying broadband project.
 (2)Rural areaThe term rural area has the meaning given such term under section 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)), determined without regard to subparagraph (B) or (C) thereof.
 (3)StateThe term State means the 50 States.. (b)Conforming amendments (1)Section 46 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting , and, and by adding at the end the following new paragraph:
					
 (7)the qualifying broadband project credit.. (2)Section 49(a)(1)(C) of such Code is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v) and inserting , and, and by adding at the end the following new clause:
					
 (vi)the basis of any property which is part of a qualifying broadband project under section 48D.. (3)Section 50(a)(2)(E) of such Code is amended by striking or 48C(b)(2) and inserting 48C(b)(2), or 48D(b)(3).
 (4)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:
					Sec. 48D. Qualifying broadband project credit..
 (c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2019, in taxable years ending after such date, under rules similar to the rules of section 48(m) of such Code (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).